                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                        *
                                                *           CRIMINAL NO. GLR-21-0038
        v.                                      *
                                                *
CHARLES NABIT,                                  *
                                                *
               Defendant.                       *
                                             *******

                   GOVERNMENT’S SENTENCING MEMORANDUM

       The United States, by and through its attorneys, Jonathan F. Lenzner, Acting United States

Attorney for the District of Maryland, and Mary W. Setzer and Daniel A. Loveland, Jr., Assistant

United States Attorneys, respectfully recommends that, in light of the factors set forth in

18 U.S.C. § 3553(a), the Court impose a sentence of thirty six (36) months on Count One of the

Information, charging Transportation of an Individual to Engage in Prostitution, in violation of 18

U.S.C. § 2421. The Government also respectfully recommends that a term of supervised release

of three (3) years be imposed. The Government will also be requesting restitution in the amount

of $250,000 total for the victims. In support of its recommended sentence, the Government states

as follows:

I.     Introduction

       On June 5, 2020, the Honorable Charles B. Day issued a Criminal Complaint and arrest

warrant for the defendant, Charles Nabit, charging him with Use of Interstate Facilities to Promote

a Business Enterprise Involving Prostitution Business, in violation of 18 U.S.C. § 1952. The

Criminal Complaint referenced the defendant’s conduct with regard to Victim 1, Victim 2, Victim

3, and Victim 4. On June 10, 2020, the Defendant was arrested and had his initial appearance on

the Criminal Complaint.



                                                1
       On February 26, 2021, a Criminal Information was filed, charging the defendant with

Transportation of an Individual to Engage in Prostitution, in violation of 18 U.S.C. § 2421. On

April 9, 2021, the defendant had his initial appearance and arraignment on the Information, and

pled guilty, pursuant to a plea agreement, to the sole count Criminal Information. Pursuant to his

plea agreement, the defendant admitted to facts relevant to his conduct towards Victim 1, Victim

2, Victim 3, Victim 4, Victim 5, Victim 6, and Victim 7.

       The plea agreement provides that both the defendant and the Government reserve the right

to advocate for a sentence they feel is reasonable. Sentencing is set for June 24, 2021 at 9:30 a.m.

For the reasons set forth below, a sentence of thirty-six (36) months of incarceration is sufficient,

but not greater than necessary, to comply with the purposes set forth in 18 U.S.C. 3553(a).

II.    Sentencing Procedure

       In Gall v. United States, the Supreme Court set forth a multi-step process for imposing a

sentence in a criminal case. 552 U.S. 38, 51–52 (2007). Under Gall, a sentencing court should

begin by correctly calculating the applicable sentencing range under the advisory sentencing

guidelines. Id. at 49. After providing the parties with an opportunity to present argument, the

district court should then consider the factors set forth in 18 U.S.C. § 3553(a). Id. at 49–50; see

also United States v. Diosdado-Star, 630 F.3d 359, 363–65 (4th Cir. 2011). The § 3553(a) factors

include the nature and circumstances of the offense, the history and characteristics of the

defendant, and purposes of sentencing, such as deterring future crime, protecting the community,

reflecting the seriousness of the offense, imposing respect for the law, and providing just

punishment.

III.   Applicable Sentencing Guidelines Factors

       As described in Paragraph 7j of the plea agreement, the parties anticipated that the final

adjusted offense level would be 13. Paragraph 10 of the plea agreement makes clear that the
                                                 2
parties are permitted to advocate for a sentence they each feel is reasonable. Furthermore,

paragraph 17 of the plea agreement states as follows:

         The Court is not a party to this Agreement. The sentence to be imposed is within
         the sole discretion of the Court. The Court is not bound by the Sentencing
         Guidelines stipulation in this Agreement. The Court will determine the facts
         relevant to sentencing. The Court is not required to accept any recommendation
         or stipulation of the parties. The Court has the power to impose a sentence up
         to the maximum penalty allowed by law. If the Court makes sentencing
         findings different from those stipulated in this Agreement, or if the Court
         imposes any sentence up to the maximum allowed by statute, the Defendant
         will remain bound to fulfill all of the obligations under this Agreement.
         Neither the prosecutor, defense counsel, nor the Court can make a binding
         prediction, promise, or representation as to what guidelines range or sentence
         the Defendant will receive. The Defendant agrees that no one has made such a
         binding prediction or promise.

       The Pre-Sentence Report computes that the defendant’s final adjusted offense level is 15.

See PSR ¶ 64. A final adjusted offense level of 15 and a Criminal History Category of I results

in a guideline range 18-24 months.

       While the parties agreed in the plea agreement that no other potential guideline

“departures” set forth in the United States Sentencing Guidelines would be raised by the parties to

raise or lower the U.S.S.G. range, the parties are each free to ask for a guideline “variance,” that

is, a sentence above or below the guideline range determined by the Court. The Government’s

recommendation of thirty-six months is made in consideration of all of the 18 U.S.C. 3553(a)

factors and taking into account everything about the nature and circumstances of the defendant’s

conduct. This would have been the Government’s recommendation regardless of what the

Presentence Report calculated the U.S.S.G. guidelines to be.

       The defense will likely not explicitly request a downward departure asking the Court to

officially lower the U.S.S.G. range, as paragraph 9 of the plea agreement prohibits them from

doing so, but the Government anticipates that a downward variance from the guidelines may be



                                                 3
requested by the defense, and reference may be made (either explicitly or implicitly) to the

defendant’s status in society, including his participation in various charitable endeavors.

        Therefore, the Government finds it relevant that U.S.S.G. § 5K2.0(d) enumerates multiple

grounds which are inappropriate for a downward departure from the guidelines. These grounds

include, inter alia:

                (1) Any circumstances specifically prohibited as a ground for departure in
        5H1.10 (Race, Sex, National Origin, Creed, Religion, and Socio-Economic
        Status)[.]
                (5) The defendant’s fulfillment of restitution obligations only to the extent
        required by law including the guidelines (i.e., a departure may not be based on
        unexceptional efforts to remedy the harm caused by the offense).
                U.S.S.G. § 5K2.0(d) (emphasis added).

        This language is instructive in that it makes clear that these considerations have no place

in determining the ultimate sentence for an offender, including the defendant’s ability to pay

restitution to the victims in lieu of incarceration.

        While at first glance, the non-profit and charitable contributions of the defendant may paint

the picture of a selfless individual, the Government would note that it was his very stature and

notoriety in society that he used as a means of intimidation toward the victims. The victims knew

the defendant was well-known and powerful, because he made sure they knew this. As a result,

the victims complied with his demands and played into his desire to exploit them. They needed

money and drugs, and he knew it.

IV.     Nature and Circumstances of the Offenses

        Attachment A to the defendant’s plea agreement contains four pages of facts, outlining

some of the defendant’s conduct in relation to the charges for which he is being sentenced. While

four pages may seem like a lengthy recitation of facts, it does not even represent a small portion




                                                   4
of the defendant’s egregious, predatory behavior towards the numerous victims he manipulated

and saw for commercial sex.

       The defendant is not charged with the crime of “sex trafficking” and has not admitted to

conduct amounting to sex trafficking; however, it is both permissible and imperative that the Court

consider the full context of the defendant’s behavior when fashioning a sentence. The defendant

specifically preyed on lower class females with drug addictions and other vulnerabilities. The

victims came into his orbit because they were desperate for money to support their addictions. The

defendant’s wealth was inexhaustible, and he used it to keep the victims doing whatever he wanted

them to do, even though he knew that this meant that they would not be healthy and sober.

        Any attempt for the defendant to mitigate his conduct by claiming that he had a measure

of personal affection for these victims outside of the commercial sex acts should be disregarded

by the Court, as it is inconsistent with the evidence. The defendant berated, degraded, and

manipulated the victims

       Victim 1 expressed that the defendant was very verbally and sexually aggressive towards

her, and despite her being in tears on at least one occasion, the defendant did not stop. She

indicated, “he wanted his way with you” and stated that the defendant had a very “temperamental

side” and that the defendant would tell her how he was being good to her, and expect things from

her in return. Victim 1 recalled being filmed many times by the defendant during the sex acts.

She was able to describe the Go Pro cameras that he used, and noted that the defendant would

make sure to film the victims in a manner that showed their faces.

       Victim 5 discussed her struggles with drug addiction

The defendant told Victim 5 that she “had daddy issues.” During a brief period of time, Victim 5

was in recovery from her drug habit. The defendant refused to see her during that period of time



                                                5
and would only see her when she was using drugs again. The defendant only wanted to engage in

commercial sex with people who had an addiction to hold over their heads. The defendant was

forceful and degrading to Victim 5, has threatened Victim 5 and grabbed her by her arms in a

forcible manner while she was at his office to engage in commercial sex. The defendant filmed

the commercial sex acts with Victim 5 with a Go Pro camera, despite Victim 5 expressing to the

defendant that she was uncomfortable with being filmed.

       Victim 7 repeatedly discussed her drug addiction with the defendant in text messages,

stating on May 18, 2018, “Every addiction counselor I’ve had, my psychiatrist, and even my

sponsor all told me I would never stay clean as long as I stayed with you.” Victim 7 told the

defendant, “You help me out so much but then beat me up for even more after and it makes me

feel like shit. Our relationship is nothing but chaos.” Victim 7 told the defendant that even her

mom says that the defendant was a big factor in her using drugs “Because of what our relationship

is and because I care what you think more than almost anybody else, you have the power to hurt

me more than anybody else”; Victim 7 wrote, “No you are not ‘the’ reason I use, but you have

been one reason. And I’ve tried to tell you that I wanted to part ways and you just told me that I

was hormonal during my pregnancy and then just kept saying that you loved me and didn’t want

to lose me.”

       On July 6, 2018, the defendant told Victim 7 that she has “fucked up big time” and called

her a “Loser.” On July 11, 2018, the defendant told Victim 7, “even though you are a great fuck,

you are a lying sack of shit. I hate you [Victim 7].” He writes, “If I knew where you are (in W

Balto with your colored friends no doubt0 I would come do a citizens arrest on your scrawny ass

myself.” He continues, “You’re a low life lying sack of shit. I hope you are enjoying the spade




                                                6
you are fucking now. I meant what I said about making a mold of your pussy. The rest of you

isn’t worth a shit!”

       On August 13, 2018, Victim 7 told the defendant that she filled out an application for

Mountain Manor treatment center, and the defendant replies, “As you recall, I used to own MM

and my ex-partner still does.” On August 14, 2018, Victim 7 told the defendant that she was going

to drug rehabilitation in New Jersey and says it will “give me a break from Baltimore.” The

defendant stated in response, “I don’t get laid before you go though. That sucks.” The defendant

called Victim 7 a “Sicko bitch” and then thirty minutes later wrote, “Hey love.” Victim 7 replied,

“What? First I’m a sicko bitch and now I’m your love.” The defendant replies, “Times change.”

       There are numerous text messages between the defendant and Victim 7’s mother discussing

the defendant fathering a child of Victim 7. Victim 7’s mother told the defendant that she was

filing paperwork for guardianship of (Victim 7’s child) but that she would say the father is

unknown because she did not want to drag the defendant into it. They later discussed child support

and having an agreement. In a conversation with Victim 7’s mother on February 2, 2019, Victim

7’s mother told the defendant that she is having a family conversation and says, “[Victim 7] says

she doesn’t suck dick…true or false?” and the defendant replies, “She certainly doesn’t do it

voluntarily and she’s terrible at it, so I’ll just say no.” On May 19, 2019, the defendant and Victim

7’s mother again discuss Victim 7’s drug addiction. On May 23, 2019, Victim 7’s mother told the

defendant that Victim 7 overdosed on drugs and is deceased. The defendant has provided some

minor financial assistance to Victim 7’s mother via Zelle payment transfers.

       In the defendant’s office, investigators also located printed out, hard copies of e-mail

messages dating back to 2014 between the defendant and Victim 7. In an email exchange, the

defendant told Victim 7 that he did not want to lose her and Victim 7 responded that she had been



                                                 7
in love with the defendant since the prior summer. Victim 7 wrote, “You tell me all the time that

I don’t deserve you, and you’re right, I don’t! I’m just a fuck up who brings you down, stresses

you out, and costs you a lot money.” Victim 7 told the defendant, “You tell me I’m stupid, I’m

just a fuck up, I’m a liar, and tell me that I don’t care about myself or about you.” Victim 7

wrote that the defendant tells her to “go back to being the low drug addicted gutter whore that

I was before you met me. I’m sick of that too. That shit hurts.” Victim 7 continued, saying, “I

hate being yelled at and talked to down to be made to feel worse about myself than I already do all

the time. Love isn’t supposed to hurt.”

       Messages with Victims were also located on the defendant’s Apple ipad Pro 4th Generation

tablet. On April 26, 2020, the defendant messaged Victim 1, “Ok [Victim 1’s first name] so you

sent me the pee video. You’re right, it wasn’t that exciting. I just wanted you to make it because

you didn’t want to. Next time I’ll ask you to take a dump. Never mind I don’t want to see that.

Maybe a carrot up your ass.” Victim 1 told the defendant that she would send him a video of

herself and her friend and wrote, “So it should cover the videos I owe you plus you should

compensate me extra because it’s extremely worth it”; Victim 1 sent the defendant the video and

the defendant responded, “That’s all you do? Suck that darkie’s dick while he talks spade to you?”;

The defendant wrote, “That’s no mixed dude. That’s a gangsta”; The defendant stated, “You said

he was mixed. What bs. He’s a straight up black guy. He’s your new pimp? Clearly he’s controlling

you” The defendant told Victim 1 he would Cashapp her $40 if she sent him the rest of the video.

       Also located on this device were messages between the defendant and Victim 5 from the

Spring of 2020. Victim 5 said that she was sick and wrote, “I NEED TO GET WELL” and the

defendant responded, “Does that mean you’re still coming or not?” Victim 5 wrote, “You always

treat me how you want because you have money.”



                                                8
       A. The defendant had knowledge of the victims’ drug addictions & vulnerabilities,
          despite what he previously told federal investigators
       On December 9, 2019, the defendant met with federal investigators at the United States

District Courthouse in Baltimore, pursuant to a grand jury subpoena. Pursuant to a proffer

agreement, the defendant provided a voluntary pre-grand jury interview, which his attorney was

present for. Ultimately, the Government was not permitted to put the defendant in the grand jury

for his testimony, because the Government knew at the time that he was being untruthful to

prosecutors in his interview, and strongly believed he would perjure himself before the grand jury.

       In this interview, the defendant was asked about victims 1, 2, 3, and 4. The defendant first

stated that he had no idea that any of the victims he was asked about were drug users. The

defendant then stated that he knew victim 4 was a drug user. He was asked repeatedly about the

victims’ drug use, and the defendant continued to insist that he had no idea that the young women

were drug users, except for victim 4. When asked to avoid technicalities and clarify whether he

“thought” or “would not be surprised if” the women were drug users, the defendant gave a small

concession in that he would “not be surprised if the girls abused drugs.” He then boasted that he

had been the owner of Mountain Manor drug treatment facility for ten years, so he “would have

been able to recognize drug use.” Prior to this statement, the Government was not aware of the

defendant’s involvement with Mountain Manor.

       The defendant was confronted with a text message from Victim 2, asking the defendant to

“send 60 so my girl can get girl.” The defendant denied knowing what the term “girl” referred to,

which refers to Cocaine.

       Other messages obtained throughout this investigation reveal the following regarding the

defendant’s knowledge and exploitation of the victims’ vulnerabilities due to drug addiction:


                                                9
           •   On November 21, 2018, Victim 2 wrote to the defendant “goin yo rehab I fucked
               up wont gra from me for 6m” and requested $60.00 from the defendant. Victim 2
               sent another message the following day, saying “rehab please.” Victim 2 stated in
               another message with a request for money, “I know I b.s. but I’m in serious fukin
               danger a.”
           •   On December 21, 2018, the defendant wrote to Victim 2, “You know it’s too bad
               you kept acting like an addict instead of being cool.”
           •   On December 26, 2018, Victim 2 texted the defendant about trying to get back to
               “Annapolis sober living.”
           •   On May 4, 2020, Victim 2 requested $10 from the defendant via Cashapp for
               “blunt n love.”
           •   On May 4, 2020, Victim 2 sent another message requesting $10 from the
               defendant and wrote “blunt. Face time tonite !!” This message suggests that
               Victim 2 was offering to do a video call with the defendant, presumably sexual in
               nature, in order to receive money for drugs. This is corroborated by other
               messages sent by the defendant to Victim 6. On April 23, 2020, Victim 6
               requested $200 from the defendant via cashapp. The defendant sent her $1.00,
               with the message “we need to FT if you want money.” Approximately two hours
               later, the defendant sent another $1.00 to the Victim and wrote “seriously, FT me
               if you want love, peace, + $$.” Similarly, the defendant sent Victim 2 $30.00 on
               March 26, 2020 and said “a bubble bathn n blunt n facetime u.”
           •   On March 3, 2020, the defendant sent Victim 1 another $1.00 and said, “quit
               using drugs!” It should be noted that this message was sent less than three
               months after the defendant met with investigators and indicated that he was not
               aware that Victim 1 was a drug user.
           •   On March 6, 2020, Victim 2, who the defendant admitted he knew was a drug
               user, requested $20 from the defendant for “outpatient program.” The defendant
               refused the request.
       Additionally, there are multiple messages where victims ask the defendant for money for

food or shelter, and indicate they are “starving.” On April 15, 2019, Victim 3 requested $20

from the defendant and stated, “food starving.” The defendant refused the payment. Victim 3

then sent another request, writing “food.” The defendant refused payment.


           •   On June 4, 2019, Victim 1 stated “we’re headed to you pls can we eat.”
           •   On January 26, 2020, Victim 1 requested $35.00 from the defendant and stated,
               “I’m sorry chuck. I know you hate me.” The defendant refused payment of the
               requested $35 to Victim 1, sent her just $1.00 and said “you’re right. Go the F
               away loser.” He then sent another $1.00 to Victim 1 and said “I had $500 for you
               if you showed up. Not now.” Victim 1 replied, “chuck please its cold.”

                                               10
           •   On May 19, 2020, Victim 1 requested $40.00 from the defendant, and said “I sent
               the video.”
           •   On May 23, 2020, the Defendant paid Victim 6 $100.00 and said “incentive to
               keep FT me!” On June 7, 2020, just 3 days prior to his arrest in this case, the
               defendant sent Victim 6 $1.00 and said “the last dollar you get from me. you’re
               history.” This was followed by the defendant sending Victim 6 another dollar, and
               telling her “you’re a dumbass.” Victim 7 then requested $50.00 via cashapp and
               said “I’m not gonna stop until in not hungry anymore.” The defendant replied,
               “no text, no call, no FT, no respect, no $, sorry.” The defendant sent Victim 6
               another dollar and said “don’t be an ingrate. If you do, you lose.”
       From the Cashapp records, it is clear that the defendant was willing to pay these vulnerable,

drug-addicted victims money, but he required something from them in return. The defendant knew

the victims were desperate for money for drugs, food and/or shelter. This made him valuable to

them and played into his desire to control and exploit them for his own benefit. Another point that

is abundantly clear from the messages is that the defendant required something from the victims

in order to give them money. He required them to do “sexy facetime” with him, to engage in

commercial sex with him, and/or to allow him to film them. The victims were in an impossible

position, and he knew it. The defendant’s manipulative and malevolent conduct is further

demonstrated by his repeated payments of just a single dollar at a time to several of the victims

until they met his demands. The defendant was trying to remind the victims he was available, and

had the money, but they just had to do what he wanted.

       The defendant is not a benevolent, charitable man who made a few bad choices

                as he would likely have this Court believe. He is the man who specifically sought

out young women who were in need. The first step in the grooming process is spotting vulnerable

victim. Someone who is in need of something, financial or otherwise. They identify that need and

then they exploit it. The defendant is a multi-millionaire, and he made this known to the victims.

       On January 22, 2020, the defendant sent a Cashapp message to Victim 1 with $1.00 and

said “[Name of Victim 1] please call me. I want to see you.” Just one minute later, the defendant

                                                11
also sent a Cashapp message to Victim 6 and paid her a single $1.00, “[Name of Victim 6] please

contact me. Chuck.” Five minutes later, the defendant sent another message to Victim 1, with

another $1.00 and said, “there’s $499 more waiting for you.” The defendant repeatedly sent the

victims a single dollar to taunt them and remind them that he had more money for them if they did

what he wanted.

       On June 10, 2020, law enforcement executed a warrant for the defendant’s arrest and a

federal search warrant to search his person, his office located at 20 Commerce Street, and his

vehicle. While the defendant was being transported to the federal courthouse, he stated that when

he previously met with agents he was “scared to death” but after the meeting he thought everything

was good. He stated he had not “done anything” since then (referring to commercial sex and the

activities he was asked about during his December 2019 interview with investigators). The

defendant also stated, “this is an attempt to destroy my family.”          The defendant lied to

investigators about not having engaged in commercial sex with the victims since his December

2019 meeting, and he essentially claimed that he was being victimized by authorities.

       Multiple Go Pro cameras were recovered from the search of the defendant’s office. The

recordings recovered thereon are further proof of the defendant’s treatment of the victims.

       In a Go Pro recording from June 2, 2017, the defendant joked that he “would still fuck”

Victim 7 if she died because “don’t want a warm corpse to go to waste.” In another recording, the

defendant talked about an occasion that he had sex with Victim 7 when she was asleep. In multiple

recordings, Victim 7 indicated that she does not like the cameras and says she is going to break

the camera one day. The defendant replied that he has three more. In another recording, while

engaging in commercial sex with the defendant, Victim 7 stated that she had to stop because she

was going to have a heart attack and die. The defendant replied that he does not want that to



                                                12
happen to her or happen there, while joking that he would have to cut her up in pieces and take her

out if she died at his office. Victim 7 complained that her breathing was getting worse, and the

defendant replied that he did not want her to choke and die, “but a little choking is ok” and

continued engaging in sex with Victim 7. On one occasion, Victim 7 refused to engage in oral sex

with the defendant, and he replied, “since when has that ever stopped me?”

         In a Go Pro recording from June 17, 2019, after engaging in sex with Victim 6, she asked

the defendant whether he has any Cocaine and whether he can get her a line, but not a huge one.

The defendant said that he “takes care of his girl.” The defendant then appeared to pour out a

white powdery substance, which Victim 6 snorted.

         During a conversation with Victim 6, she was asked by the Government how she first found

out about the defendant’s arrest. 1 Victim 6 stated that she was “watching the Jeffrey Epstein

documentary and it made her think of Nabit.” Victim 6 then Googled his name and saw articles

about his arrest.

V.       Purposes of Sentencing

         A.       A substantial sentence is necessary to reflect the seriousness of the offenses,
                  to provide just punishment, and to promote respect for the law.

     Human trafficking is inherently a crime of exploitation and often dehumanization. While the

defendant was not charged with the technical crime of human trafficking, the defendant likewise

exploited and dehumanized his victims in a way that other commercial sex customers do not. The

defendant was not merely engaging in commercial sex to feed some sexual need in the moment.

The defendant communicated with the victims outside of the timeframe of the sex dates, tantalizing




1
  Victim 6 was not referenced in the original criminal complaint first charging the defendant, and was first
interviewed after his arrest.

                                                         13
them with his ability to provide them extra money which they so badly needed to support their

drug addictions, to put food in their stomachs, and to maintain safe shelter.

      The individuals who traffickers exploit are known as “victims” in the criminal justice system

because they have been harmed during the commission of a crime. The defendant similarly harmed

and exploited numerous vulnerable young women.

      In 2020, the top victim vulnerability in active sex trafficking cases was substance dependency,

with 38% percent of sex trafficking cases prosecuted federally involving substance dependency of

the        victims.       See,      2020       Federal        Human        Trafficking       Report,

https://www.traffickinginstitute.org/wp-content/uploads/2021/06/2020-Federal-Human-

Trafficking-Report-Low-Res.pdf, at page 28. This, unlike some of the other common victim

vulnerabilities such as prior incarceration, involves an active, ongoing vulnerability and

impairment of the victim. This is precisely how Nabit was able to use his money as a carrot for

the victims to chase after in order to satiate their drug addictions.

      Furthermore, the 2020 Federal Human Trafficking Report analyzed the common tactics used

to recruit vulnerable victims into commercial sex work. The top methods of recruitment in 2020

active sex trafficking cases were fraudulent job offers and feigned romance. Recruiters also

promised victims shelter, material possessions, transportation, drugs, gang membership, recovery

from substance dependency, money, tattoos, and education. Id. at 45.

      Again, while the defendant has not admitted to human trafficking, this list demonstrates the

correlation between his grooming, manipulation, and extortion, and that of traffickers. The list

demonstrates that, despite what the defendant may try to have the Court believe, his conduct was

substantially more egregious than that of a typical commercial sex customer.




                                                  14
        Should the defendant claim that he has already suffered sufficient punishment weighing

against incarceration in part due to any media attention surrounding this case and his resulting “fall

from glory,” that would demonstrate a lack of true focus on the impact his conduct has had on the

victims.

        The defendant was served with a federal grand jury subpoena, and he thereafter continued

meeting with victims for commercial sex and continued mistreating them as described supra in

this memorandum. The defendant then appeared at the federal courthouse in Baltimore and met

with multiple federal investigators in the context of an official federal sex trafficking investigation,

and he thereafter continued meeting with victims for commercial sex and continued mistreating

them.




                                                  15
         The Government charged this defendant after he lied to investigators in a federal

investigation (despite his continued unwillingness to acknowledge that) because even a powerful

person must be held accountable for his impactful, heinous actions towards those who are

voiceless. This Court must send a message to the community that the judicial system is not one of

“Money. Power. Privilege. Rinse. Repeat.” Even those who are accustomed to successfully

bullying others outside the courtroom to get what they want in life, will not be able to throw money

around within the courtroom in order to justify a variant sentence below the sentencing guidelines,

which are presumed reasonable.

VI.      Restitution Requests for the Victims

      Awarding restitution in human trafficking and related cases is especially essential because

victims often leave these situations with few or no resources with which to rebuild their lives.

      As identified in the 2020 Federal Human Trafficking Report referenced above, the amount of

victim restitution ordered per human trafficking case in 2020 ranged from $40 to $3,100,917,

averaging $320,831 per human trafficking case. 2020 Federal Human Trafficking Report,

https://www.traffickinginstitute.org/wp-content/uploads/2021/06/2020-Federal-Human-

Trafficking-Report-Low-Res.pdf, at page 105.

      Pursuant to paragraph 11 of the plea agreement in this case, the defendant has agreed to the

entry of a restitution order for the full amount of the victims’ losses. The defendant specifically

agreed that this restitution could include medical bills and counseling costs (including travel) for

any of the victims, “if any such costs exist or are reasonably projected.”

      Further, “[a]bsolute precision is not required when calculating the proper amount of

restitution.”   United States v. Johnson, 680 F. App’x 194, 200 (4th Cir. Feb. 28, 2017)

(unpublished) (internal citation omitted). Rather, “the government must establish the amount of



                                                17
the victim’s loss with reasonable certainty.” Id. (internal citation omitted). See also In re Sealed

Case, 702 F.3d 59, 66 (D.C. Cir. 2012).

   In calculating loss, “a district court ‘may consider relevant information without regard to its

admissibility under the rules of evidence applicable at trial, provided the information has sufficient

indicia of reliability to support its probable accuracy.’” United States v. Mehta, 594 F.3d 277, 282

(4th Cir. 2010) (quoting U.S.S.G. § 6A1.3(a)). See also United States v. Singletary, 649 F.3d 1212,

1217 n.21 (11th Cir. 2011). The evidence used by a court to determine restitution can include

grand jury testimony. Unites States v. Nash, 558 F. App’x 741, 742 (9th Cir. Feb. 27, 2014)

(unpublished); Sealed Case, 702 F.3d at 67.




                                                 18
                                                                                  This money will

give the victims the gift of life, a gift Victim 7 no longer has due to her drug overdose on May 23,

2019, less than two months after the defendant was telling Victim 7’s mother that her daughter had

“seemed to handle the crack ok for weeks.”

   The Court should further order that the restitution be due “in full immediately” and pursuant

to a payment schedule that is consistent with the Defendant’s finances. As to the “in fully

immediately” order, Congress has expressed a preference through statute that restitution be

payable immediately. See 18 U.S.C. § 3572(d)(1). This statutory preference is consistent with the

Crime Victims’ Rights Act mandate that victims receive “full and timely restitution as provided in

law.” 18 U.S.C. § 3771(a)(6) (emphasis added). Restitution orders that are payable in full

immediately allow the Government to use its full array of tools to ensure that victims receive

restitution in a timely manner.




VII.   Conclusion

       WHEREFORE, for the reasons stated herein, the Government respectfully requests that the

Court impose a sentence of sentence of thirty-six (36) months of incarceration on Count One of

the Criminal Information.     The Government also respectfully recommends that a term of




                                                20
supervised release of three (3) years be imposed on Count On, and that Restitution be ordered as

delineated above.

                                                   Respectfully submitted,
                                                   Jonathan F. Lenzner
                                                   Acting United States Attorney

                                            By:    _____________________________
                                                   Mary W. Setzer
                                                   Daniel A. Loveland, Jr.
                                                   Assistant United States Attorneys




                                              21
